DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caruel 2016/0017751 in view of Mazzitelli 4,696,442.
	In regards to Independent Claims 9 and 17 and Dependent Claims 10, 13, 16, 18 and 21, Caruel teaches an air intake (figure 1) of an aircraft turbojet engine nacelle (10 of turbojet engine for an aircraft, paragraph [0034]) extending along an axis X in which an air stream circulates from upstream to downstream (axis A), the air intake extending circumferentially about axis X and comprising an internal wall (internal wall of 20) pointing to axis X to guide an internal air stream (Air passing to unlabeled fan in figure 1) and an external wall which is opposite to the internal wall (wall of 20 including hole 23 in figure 1), to guide an external air stream (air passing over outside of nacelle 10), the walls being connected through a leading edge (forward end of 20) and an internal partition wall (24) so as to delimit an annular cavity (22), the air intake comprising means (50) for injecting at least one hot air stream (from 48) into the annular cavity and at least one ventilation opening (23) formed in the external wall to allow exhaust of the hot air stream after heating the annular cavity (paragraph [0099]).  However, Caruel does not teach that the air intake is characterized in that it comprises at least one disturbance member for disturbing the external air stream, positioned upstream of the ventilation opening, which extends projecting outwardly from the external wall, the disturbance member being a polyhedral vortex generating member.  Mazzitelli teaches two disturbance members (12, which are both longer than the opening 11 with a length to height ratio of 3:1 or 4:1, Col. 5, l. 65 to Col. 6, l. 3, and are mounted to the wall as two ridges as shown in figure 2) upstream from an air port (11) on the outer wall of an aircraft surface (10) that are polyhedral in shape (12 are rectangular as shown in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mount the disturbance members of Mazzitelli upstream of the ventilation opening of Caruel, in order to reduce the thickness of the boundary layer at the opening (Abstract).
	Regarding Dependent Claims 11, 12, 19 and 20, Caruel in view of Mazzitelli teaches the invention as claimed and discussed above.  However, Caruel in view of Mazzitelli does not teach the distance between the disturbance member and the ventilation opening being 0.5 and 3 times the length of the disturbance member or less than 2 times the length of the ventilation opening.  Mazzitelli teaches that the distance (L) between the disturbing member (12) and opening (11) can not be too great or too short or the vortices will either dissipate or not have enough time to form near the opening (Col. 6, ll. 11-18).  Therefore, Mazzitelli recognizes that the distance between the disturbing members and the opening is a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the distance reduces the time allowed for a vortex to form, and increasing the distance can cause the vortex to dissipate. Therefore, since the general conditions of the claim, i.e. the distance between the disturbance members and the opening, were disclosed in the prior art by Mazzitelli, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the distance between the disturbance members and opening of Caruel in view of Mazzitelli be 0.5 and 3 times the length of the disturbance member or less than 2 times the length of the opening, in order to allow the vortices to form at the opening.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caruel in view of Mazzitelli as applied to claim 9 above, and further in view of Casado-Montero 2019/0390601.
	Regarding Dependent Claims 14 and 15, Caruel in view of Mazzitelli teaches the invention as claimed and discussed above.  However, Caruel in view of Mazzitelli does not teach that polyhedral vortex generating member extends through the external wall from the annular cavity.  Casado-Montero teaches a disturbance member (6) upstream from an air port (1) through the outer wall of an aircraft surface (fin 6 extends through a hole in 3 from an internal cavity in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mount the disturbance member of Caruel in view of Mazzitelli through the external wall from the annular cavity of Caruel in view of Mazzitelli upstream of the ventilation opening of Caruel in view of Mazzitelli, as taught by Casado-Montero, in order to allow the disturbance member to only be deployed when needed (paragraph [0010]).

Response to Arguments
Applicant’s arguments with respect to claims 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment of “the internal cavity” to “the annular cavity” reduced the number of cavities claimed from two to one, narrowing the claim and necessitating the application of new grounds of rejection.  Additionally, changing “to” to “through” in claim 14, and removing “preferably from” in claim 15 changed the scope of the claims, necessitating new grounds of rejection.
In response to applicant's arguments against the references individually (i.e., that Mazzitelli and Casado-Montero do not teach disturbance members upstream of a ventilation opening), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 With regards to applicant’s argument that the flat-plates of Mazzitelli are not polyhedral vortex generating members, Examiner disagrees.  The vortex generators (12) of Mazzitelli are shown as a rectangular polyhedral shape in figure 2.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741